DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments

The examiner notes applicant’s use of the term module is not drawn to a clearly defined physical structure that is distinct from a generic processor, and appears to combine physical elements with processor or app based functions.  The examiner reads modules as various processor based functions performed by the headphone system by inputting/receiving and outputting/sending/transmitting signals as claimed, and noting that said modules do not have clearly defined physical input and output terminals.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-15 of U.S. Patent No.10932028. Although the claims at issue are not identical, they are not patentably distinct from each other because The patent claim 1 recites the following elements from the application claim 1: The first module, where the first audio device in the external audio device; a set of one or more first speakers; at least one microphone where the patent-voice data is application-voice sound waves and where the patent microphone by definition generates first voice data when sound waves are received by a microphone because a microphone is a transducer and the first audio data is different than the first voice data; the patent recites communication over a wireless network, which requires an antenna in order establish the wireless network, where the patent recites unicast communication to one or more second headphones; the first processor as recited in patent claim 1, and also the GUI to provide user configuration settings as recited in the patent claim 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims 1-7,17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20130279715 A1), and further in view of Hardi (US 20130339859 A1) and further in view of Huang et al (US 20130108071 A1).

As per claim 1, Tan discloses a first headphone system for sharing audio and enabling a user to chat with one or more second headphone systems, while the first headphone outputs audio sound waves, the first headphone system comprising: 
a first module configured to communicate with a first audio device, the first module further configured to receive first audio data from the first audio device (Fig. 1, the means for headphones 1 to receive the audio from the media device as per para. 3) ; 
a set of one or more first speakers configured to output first audio based on the first audio data (the headphones 1 have speakers to play the audio as shown in fig. 1, also as cited in para. 15); 
an antenna configured to establish a wireless network to communicate with one or more second headphone systems over one or more unicast communication channels (the means of the headphones 1 to wirelessly transmit the dedicated/unicast signal to headphones 2, as per fig. 1 para. 76 requires an antenna in order to physically transmit/receive the signal ); 
at least one of the one or more second headphone systems 2 being remotely connected over the wireless network (as shown in fig. 1) with the first headphone system,
and a first processor (the headphones require a processor in order to implement the wireless link as described above and as shown in fig. 1) configured: 
to stream the first audio data from the first audio device over a respective unicast communication channel (the wireless signal in fig. 1 can be a dedicated signal as opposed to a broadcast signal as per para. 76) of the one or more unicast communication channels (the dedicated signal in para. 76 is by definition via a unicast channel) on the wireless network to each of the one or more second headphone systems 2, 

where each of the one or more second headphone systems are configured to output a respective instance of the first voice sound waves based on the first voice data (the device can be integrated with telecommunications devices as per para. 95, where, when devices 1 and 2 are telecommunications devices they by definition can communicate with each other, which comprises the second headphone receiving the first voice sound from the first headphones to be reproduced while the first headphones receives second voice sounds from the second headphones to be reproduced)  and each of the one or more second headphones can respectively  output second audio sound waves (the second headphones outputs the second audio sound waves, based on the received first audio sound waves as received from the first headphones via the dedicated channel);
the first processor further configured to receive over the wireless network second voice data from at least one of the one or more second headphones (as part of the telecommunications devices);

However, Tan does not specify
at least one microphone configured to receive first voice data from a user while the set of one or more first speakers is outputting the first audio sound waves, the first voice data being different than the first audio data; 
where the second audio sound waves are output while the respective instance of the first voice sound waves are being output;
the set of one or more first speakers further configured to output second voice sound waves based on the second voice data while the set of one or more first speakers is outputting the first audio sound waves; 
the first headphone being configured to receive configuration data from an application;
the application providing a graphical user interface for receiving configuration settings from the user.
 

 
	Hardi discloses networked headphones and teaches that a headphone (para. 42) can communicate first voice data to a second headphone via a network and further that an apparatus/headphone can operate in Karaoke mode where a user’s voice is mixed with background audio which can then be shared over a network (para. 37).  Hardi teaches that these features provide improved interaction with interactive content and with other users (para. 3).  It would have been obvious to one skilled in the art that the first and second headphones could implement the features taught by Hardi for the purpose of improved interaction for the users.  Where each of the above cited features, as implemented on the first and second headphones comprise:
at least one microphone (microphone 244 taught by Hardi, Fig. 2c) configured to receive first voice data from a user while the set of one or more first speakers is outputting the first audio (in either of the functions, as implemented in the first and second headphone, the user;s voice at each headphone is recorded to produce voice data); 
to communicate the first voice data to each of the one or more second headphone systems over the wireless network (as per either of the features as taught by Hardi as applied to the first headphone), and 
to receive over the wireless network second voice data from at least one of the one or more second headphone systems (as per either of the features as taught by Hardi as applied to the second headphone).


The combination of Tan in view of the teachings Hardi comprises:

at least one microphone configured to receive first voice data from a user while the set of one or more first speakers is outputting the first audio sound waves, the first voice data being different than the first audio data (as taught by Hardi, implemented in the headphones of Tan and used in the telecommunications functions for each headset); 
where the second audio sound waves are output while the respective instance of the first voice sound waves are being output (Hardi teaches the simultaneous output of the voice/respective first voice sound and background sounds/second audio waves);
the set of one or more first speakers further configured to output second voice sound waves based on the second voice data while the set of one or more first speakers is outputting the first audio sound waves (the speakers of the headphones of Tan are used to output the simultaneous voice and background sounds as taught by Hardi); 
the first headphone being configured to receive configuration data from an application;
the application providing a graphical user interface for receiving configuration settings from the user.

Tan and Hardi disclose headsets/headphones operating in a master and slave mode (the transmitting/first and receiving/second headphones as per the claim 1 rejection), responsive to a media player but do not disclose the first headphone system is configured to receive configuration data from an application, the application providing a graphical user interface for receiving configuration settings from the user.
Huang teaches that mobile devices can provide configuration data to mobile devices 2B and 2A via a GUI (which requires an application to implement) (para. 52, the master slave relationship via instructions input by users through GUI).  It would have been obvious to one skilled in the art that the headphones and or media device could implement a GUI to provide configuration data to be received by each headphone, in order to designate the master/host and slave/guest functionality of each headphone for the purpose of an improved user interface.






As per claim 17, the claim 1 rejection discloses a first headphone enabling a user to chat with one or more second headphones while the first headphone outputs audio sound waves, the first headphone comprising: at least one processor; memory storing computer instructions, the computer instructions when executed by the at least one processor, configured to cause the first headphone to perform: receiving configuration data from an application, the application providing a graphical user interface for receiving configuration settings; receiving first audio data from a first audio device; outputting on a set of one or more first speakers first audio sound waves based on the first audio data; receiving by a first microphone first voice sound waves from a user; generating first voice data based on the first voice sound waves while the set of one or more first speakers is outputting the first audio sound waves, the first voice data being different than the first audio data; establishing a wireless network to communicate with one or more second headphones over one or more unicast communication channels; streaming the first voice data over a respective unicast communication channel of the one or more unicast communication channels over the wireless network to each of the one or more second headphones, each of the one or more second headphones configured to output a respective instance of the first voice sound waves based on the first voice data while each of the one or more second headphones is respectively outputting second audio sound waves; SMRH:4831-3470-1282.140Docket No. 66AN-291742-US8receiving over the wireless network second voice data from at least one of the one or more second headphones; and outputting on the set of one or more first speakers second voice sound waves based on the second voice data while the set of one or more first speakers is outputting the first audio sound waves (as per the claim 1 rejection where the headphones require processor with associated software in order to implement the cited functions).

As per claims 2, Hardi teaches the user of WI-FI as a wireless network (para 42).
As per claims 3, the examiner takes official notice it is well known in the art to use well known wireless networking protocols such as mesh networks, for the purpose of compatibility with existing protocols/networks.
As per claims 4, the first audio transmitting device/media device in fig. 1 of Tan is a mobile device as shown in the fig.
As per claims 5, the first module is configured to communicate with the first audio device/media device using a Bluetooth protocol (as per the Bluetooth connection taught by para. 3 of Tan).
As per claim 6, the first module is configured to communicate with the first audio device over a wire as shown in fig. 1 of Tan.
As per claims 7, the first audio device sources the first audio data from a music server or service (the device is a media device as noted above, which by definition provides/sources a music service/outputs media).







	

The following claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20130279715 A1), and further in view of Hardi (US 20130339859 A1) and further in view of Huang et al (US 20130108071 A1) as applied to claim 1, and further in view of Visser (US 20080201138 A1).

As per claim 8, Tan and Hardi do not specify the first headphone system of claim 1, further comprising an array of second microphones, the array of second microphones being arranged to attenuate or amplify audio coming from a selected direction, the second microphones of the array of second microphones being pointed in various directions to achieve a 360 degree audio image of an environment around the user.
Visser discloses headphones and teaches that they may comprise an array of second microphones 32 and 33 (fig. 1), 
the array of second microphones being arranged to attenuate or amplify audio coming from a selected direction (para. 43, the speech separation is by definition an amplifying of desired speech and an attenuating of undesired noise), 
the second microphones of the array of second microphones being pointed in various directions (different directions, para. 44) to achieve a 360 degree audio image of an environment around the user (the microphones detect speech and ambient acoustic noise, where the ambient noise in addition to the desired speech are by definition a 360 degree audio image of the environment around the user of the headset).  Visser teaches that this array provides simple and efficient signal separation for enhanced speech separation (para. 43).  It would have been obvious to one skilled in the art to implement the microphone array for the purpose of improved speech separation.

As per claim 9, Visser teaches the use of MEMS microphones and teaches a configuration to provide active noise cancelling (noise cancellation para. 48 Visser) with the microphones.

As per claim 10, Visser teaches a chassis including a pair of ear cups 131,127 (Fig. 1 Visser), the pair of ear cups containing the set of one or more first speakers (131,127).

The following claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20130279715 A1), and further in view of Hardi (US 20130339859 A1) and further in view of Huang et al (US 20130108071 A1) as applied to claim 1, and further in view of Visser (US 20080201138 A1) as applied to claim 10 and further in view of Kleinschmidt (US 7970159 B2).

As per claim 11, Tan and Hardi do not specify one or more batteries are housed in the chassis. 
Kleinschmidt discloses headphones and teaches that the earcups (part of the chassis) have a battery housed inside (abstract).  It would have been obvious to provide a battery in the headphones for the purpose of providing power to the headset.

The following claims 12-16,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20130279715 A1), and further in view of Hardi (US 20130339859 A1) and further in view of Huang et al (US 20130108071 A1) as applied to claim 1,17, and further in view of Toivola (US 20130038458 A1).

As per claim 12, Tan and Hardi do not specify the first headphone system of claim 1, further comprising a sensor configured to sense when the first headphone system is removed from the head of the user.
Toivola discloses headphones and teaches that the headphones comprise a strain gauge sensor configured to sense the headphone being removed from the head of the use (para. 20, headset taken off and then be powered off).  Toivola teaches that this stops the battery rom draining.  It would have been obvious to one skilled in the art to implement the sensor in order to save the battery power.

As per claim 13, the first headphone system is turned off automatically if the sensor senses that the first headphone system has been removed from the head of the user as pr the claim 14 rejection.

As per claim 15,19, wherein the first headphone is configured to allow the user to stream the first audio data over the wireless network to each of the one or more second headphones connected to the wireless network as per fig. 1.

As per claims 16,20, The first headphone of claim 15, however, the prior art does not disclose that wherein the first headphone is configured to allow the user to switch the first audio device to a different audio device to stream different audio data over the wireless network to each of the one or more second headphones connected to the wireless network.
The examiner takes official notice it is well known in the art that headphones can be attached to different types of music sources for the purpose of compatibility between brands via the common Bluetooth wireless protocol, where the user can switch between audio sources for their headphones.

As per claim 14,18, the first headphone system is configured to allow a particular second headphone system to override the first headphone system and stream second audio data from a particular second audio device to the first headphone system (the second headphone can be set as the master as per the GUI where it would then stream its audio to the slave first headphone system, which comprises overriding the normal audio produced by the first headphone system), and 
to any other of the one or more second headphone systems connected to the wireless network (in the case of one second headphone system there are no other headphones systems to receive the transmitted audio, additionally, Tan teaches streaming the audio to multiple users/second headphone systems as per Tan fig. 2).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
August 18, 2022